Citation Nr: 1632427	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from May 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the substantive appeal dated in October 2012, the Veteran requested a videoconference hearing.  However, in a March 2015 statement, the Veteran indicated that he was unable to attend a hearing.  The Veteran's hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss, which he has experienced continuously since separation from service, is attributable to the acoustic trauma he experienced during active service.

2.  The Veteran's tinnitus has been continuous since service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
 §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claims on appeal, which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  The favorable disposition regarding the service connection claims in the decision below has resulted in a full grant of the benefits. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Hearing Loss and Tinnitus

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has been diagnosed with sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system and considered a chronic disease as listed under 38 C.F.R. § 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) held that, where there is evidence of acoustic trauma, tinnitus is also a chronic disease under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply to the claims for service connection for hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including sensorineural hearing loss or tinnitus, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran had active duty service from May 1970 to March 1974.  Here, the Veteran's DD Form 214 shows that the Veteran's primary occupational specialty was fire protection specialist, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Therefore, based on his service occupation, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  

An audiogram completed on enlistment showed audiometric thresholds of 25 decibels at 500 Hertz for the right ear, 30 decibels at 500 Hertz in the left ear and 35 decibels at 4000 Hertz in the left ear.  A diagnosis of hearing loss was not noted at enlistment.  The PUHLES profile noted a designation of "1" for hearing.  The Board finds that the Veteran's induction examination showed elevated hearing thresholds, but did not show a hearing loss disability for VA purposes.  

Service treatment records show that the Veteran complained of sore throat and ear pain in October 1973.  An impression of pharyngitis and mild upper respiratory infection was noted.  A January 1974 entry in the service treatment records noted a complaint of decreased hearing.  The entry noted that tympanic membranes and  hearing were within normal limits.  Service treatment records reflect that the Veteran was subsequently seen in sick call in January 1974 with a complaint of sore throat and pressure in his ears.  A diagnosis of upper respiratory infection and serous otitis was noted.   An audiogram completed upon separation in January 1974 reflects puretone thresholds, in decibels, in the right ear of 5, 15, 10, 10 and 10 and in the left ear of 5, 10, 15, 15, and 10 at frequencies of 500, 1000, 2000, 3000 and 4000 Hertz.

In a September 2010 statement, the Veteran asserted that he has had impaired hearing and ringing in his ears since service.  
The Veteran had a VA examination in May 2011.  He reported exposure to noise during service, including jet engines, mortars, rockets and small arms fire.  He denied occupational and recreational noise exposure.  He reported the onset of tinnitus many years ago but did not recall when.  

The examination showed hearing loss disability as defined by § 3.385.  The VA examiner opined that hearing loss is not caused by, or a result of, his military occupational specialty as a fire protection specialist.  The examiner explained that, based on the claims file review, a left ear hearing loss was found at enlistment.  Documentation at the time of separation showed normal hearing bilaterally.  The examiner opined that the hearing loss shown at enlistment is consistent with tester/ equipment error.  The examiner opined that the hearing at separation is not consistent with the reported tinnitus, and therefore, tinnitus is less likely than not related to his military occupational specialty as a fire protection specialist.  

The Board finds that the evidence is at least in equipoise.  While the VA examiner provided a negative nexus opinion, the examiner did not consider the complaints of decreased hearing and ear pain during service or the Veteran's competent and credible lay statements noting hearing loss and tinnitus symptoms since service.  Based on the Veteran's credible reports, a continuity of symptomatology of bilateral hearing loss and tinnitus has been established since service.  See Walker, supra.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107.










							(Continued on the next page)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


